Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The examiner on this current application at the USPTO has changed. Examiner Jean-Louis can be reached at 571-270-3503.

Response to Arguments
This Office Action is in response to the amendment submitted on 08/18/22. Claims 1-2, 11, 13, and 16-20 are currently pending in the application, with claims 3-10, 12, and 14-15 having being cancelled.  Accordingly, claims 1-2, 11, 13, and 16-20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to the written description have been fully considered.  Given that applicant has stated in the specification a method to treat cancer and tested the SMAC Mimetic BIA-1 and BIA-2 in combination with an anti-PD1 antibody, the examiner maintains that written description does indeed exist.  Consequently, the 112(a) rejection for lack of Written Description of claims 1-2, 11, 13, and 16-20 is hereby withdrawn.  

For the foregoing reasons, the 112 (a) rejection of claims 1-2, 11, 13, and 16-20.   However, the claims are still not allowable.  Thus, the following 112(a) and 112(b) Non-Final rejections are being made.  

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites the limitation "the treatment of an oncological or hyperproliferative disorder” in claim 16, line 4.  Specifically, the claim contains no earlier recitation or limitation of said terms and is thus unclear as to what element the limitation is making reference to.  As a result, there is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11, 13, and 16-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating breast cancer, bladder cancer and multiple myeloma comprising administering the SMAC mimetic BIA-1 or BIA-2 in combination with RMP1-14, does not reasonably provide enablement for treating every single oncological disease or hyperproliferative disease by administering the combination of the SMAC mimetic (i.e. compounds 1-26) and the PD-1 antagonists delineated in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating an oncological or hyperproliferative disease, said method comprising administering a SMAC mimetic in combination with a PD-1 antagonist to a patient in need thereof, wherein the SMAC mimetic is elected from any one of the following compounds 1 to 26, or a pharmaceutically acceptable salt thereof; and wherein the PD-1 antagonist is selected from PD1-1 to PD1-5 as delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single oncological and hyperproliferative disease.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating an oncological or hyperproliferative disease, said method comprising administering a SMAC mimetic in combination with a PD-1 antagonist to a patient in need thereof, wherein the SMAC mimetic is elected from any one of the following compounds 1 to 26, or a pharmaceutically acceptable salt thereof; and wherein the PD-1 antagonist is selected from PD1-1 to PD1-5 as delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that applicant has yet to enable treating every single oncological disease and/or hyperproliferative disease with the aforementioned combination of claim 1.  While applicant has demonstrated in the specification that administration of a SMAC mimetic BIA-1 or BIA-2 in combination with an anti-PD-1, RMP1-14 led to anti-tumor activity in mouse breast cancer cells, bladder cancer cells and multiple myeloma cells, nowhere in the specification did applicant demonstrate treatment of various cancers or hyperproliferative diseases.  Moreover, the examiner contends that because cancer is characterized by contrasting mechanism of action and etiology, what is applicable to one cancer would not necessarily be applicable to every other cancer in existence.  In fact, Golub et al. (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) reiterated the fact by stating that it is known  in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  In addition, the predictability of treating every single type of cancer is relatively low given that the various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.    Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  Finally, the specification also failed to demonstrate treatment of oncological and/or hyperproliferative disease utilizing a variety of SMAC mimetic compounds in combination with the PD-1 antagonists delineated in claim 1.  As a result, the examiner maintains that applicant has failed to enable the breadth of the claims.
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every oncological disease and hyperproliferative disease”. While such “treatment” might theoretically be possible for treating breast, bladder and multiple myeloma cancer cells with BIA-1 or BIA-2 and RMP1-14, as a practical matter it is nearly impossible to achieve treatment of every single cancer in existence, let alone every single hyperproliferative disease. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the combination of SMAC mimetic compounds and PD-1 antagonists delineated in claim 1 to treat every single cancer and all disease subtypes and all hyperproliferative diseases.  No reasonably specific guidance is provided concerning useful therapeutic protocols for said compounds, other than anti-tumor activity in breast, bladder, and multiple myeloma cancer cells with the aforementioned BIA-1 or BIA-2 and RMP1-14 combination of compounds delineated in claim 1. The latter is corroborated by the working examples in the specification on pgs. 42-46.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to psoriasis, for example, having unrelated mechanisms of action, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed combination delineated in claim ` could be predictably used for treating every single oncological disease and/or hyperproliferative diseases as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/04/2022







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.